Citation Nr: 9930433	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for concussion.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for back condition.

4.  Entitlement to service connection for neck condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  Thereafter, the veteran's claims 
files were transferred to the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
residuals of a concussion, seizures and back condition are 
not plausible.

3.  The claim of entitlement to service connection for a neck 
condition is plausible.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
concussion, seizures and back condition are not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The claim for service connection for a neck condition is 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Board may address the merits of the appellant's 
claims it must, first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claims of 
entitlement to service connection for residuals of a 
concussion, seizures and back condition are not well-
grounded.

Factual Background

The veteran's service medical records show that he suffered a 
concussion in January 1959 after falling off a twelve foot 
ladder, landing on his left side and striking his head.  The 
veteran was unconscious for fifteen to twenty minutes.  
Initially, his eyes were not equal and slow to react to 
light.  Later, he had no headache complaints and was 
completely oriented.  He was diagnosed with a concussion of 
the brain.  Later that month he complained of frontal 
headaches and slight neck stiffness.  His cranial nerve tests 
were within normal limits and his reflexes were bilaterally 
equal.  He had minimal tenderness over the midline of his 
neck with no limitation of motion.  The examiner's impression 
was post concussion headaches and mild cervical muscle 
strain.  Subsequent service treatment records show that the 
veteran continued to complain of persistent headaches and of 
nuchal tenderness.  There was no evidence of any neurological 
abnormalities.  

During his July 1961 VA compensation examination the veteran 
complained of severe intermittent headaches.  He denied any 
seizures, convulsions or periods of unconsciousness.  After 
reviewing the veteran's service medical records, the examiner 
noted that the veteran had engaged in rather rigorous 
physical activity three months after his injury without any 
significant neurological complaints other than headaches and 
that he had had no treatment of any kind since his discharge.  
The examiner found that there were no neurological residuals 
of the head injury at the time of the examination.

In an August 1961 rating decision, the RO granted service 
connection for chronic psychoneurosis, conversion reaction 
with anxiety.  The veteran's headaches were included as 
manifestations of his psychiatric disability at that time.

An August 1966 VA social survey report indicated that the 
veteran continued to have severe headaches and backaches.  

During a September 1967 VA psychiatric examination, the 
veteran complained of pain in the back of his neck and 
occipital area of his head.  At that time, a neurological 
examination was entirely within normal limits.

At his September 1974 VA psychiatric examination, the veteran 
referred to an abnormal electroencephalogram (EEG) and 
complained of headaches and dizziness.  He did not describe 
actual vertigo, petit mal, and psychomotor or major seizures.  
His neurological examination was entirely negative except for 
a stocking hypalgesia on the right lower extremity.  A VA EEG 
conducted that same month was within normal limits.  

A July 1980 VA neurology progress note shows that the 
veteran's cervical spine was normal.

Although the veteran denied any seizure, paralysis, 
paresthesias or sensory loss at his April 1980 VA psychiatric 
examination, it was noted that he was taking Dilantin.  

VA treatment records, dating from February 1995 to July 1996, 
show treatment for persistent neck pain.  In February 1995 
the veteran was assessed with degenerative joint disease 
(DJD).  In a May 1995 VA progress note, it was noted that the 
veteran had a history of post concussion syndrome in the 
distant past with noted recurrent headaches and neck pain 
since the incident.  He continued to intermittently complain 
of neck pain.  

A June 1996 preemployment medical examination for the U.S. 
Postal Service, shows that the only abnormality of the 
veteran's spine was a grinding sound in his neck with range 
of motion exercises, diagnosed as DJD of the cervical spine.  
His neurological evaluation was normal.

An October 1996 VA neurological examination report shows that 
the examiner found no evidence of grand mal or petit mal 
seizures and did not find a psychiatric disease associated 
with epilepsy.  

Following an October 1996 VA orthopedic examination, the 
diagnoses was degenerative disc disease with slight spurring 
at C5-6 and C6-7 with bulging of the disc.  It was noted that 
a June 1996 MRI showed no evidence of herniated nucleus 
pulposus and no cord compression.  

Treatment records from Riaz A. Naseer, M.D., dated from March 
1996 to April 1997 reflect that an April 1996 
electromyography (EMG) and nerve conduction study showed 
chronic neurogenic change in the left Biceps and both 
Quadriceps and prolonged F-waves in the lower extremities.  A 
May 1996 electroencephalogram (EEG) report showed no 
significant abnormalities and muscle activity during the 
sleep was compatible with myoclonic jerks with no evidence of 
cortical abnormal activity.  In June 1996, the veteran was 
seen for persistent pain in his neck with difficulties moving 
his head and neck.  He was advised that he had cervical 
spondylosis secondary to osteoarthritis and degenerative disc 
disease.  He was diagnosed with monoclonus during sleep as 
early as August 1996.

James C. Strickland, M.D., in a September 1996 evaluation, 
recounted the veteran's history of his inservice neck injury.  
Dr. Strickland noted that he reviewed the veteran's medical 
records at the VA medical center.  The physician opined that 
the veteran had a chronic sprain and degenerative neck 
arthritis

An evaluation conducted in December 1996 at Deaconess 
Incarnate Word Health System, shows that the veteran was 
found to have a small amount of generally non-disrupted 
period leg movements and a small amount of obstructive apnea.  
He also was found to have significant daytime sleepiness of 
unresolved etiology.  The possibility of psychological 
factors contributing significantly to his sleepiness was 
considered and the possibility of idiopathic hypersomnia or 
narcolepsy disorder could not be ruled out.  He was again 
assessed with obstructive sleep apnea at a May 1997 VA 
compensation examination.

During a November 1997 VA psychiatric examination, the 
veteran complained of dizziness, headaches, neck pain, 
numbness in his arm and occasional speech problems.  He 
indicated that he had been diagnosed with a seizure disorder 
and apnea.  The seizure disorder was diagnosed by EEG only 
and he denied any seizures.  His apnea was associated with 
rapid leg movement during sleep and snoring.  The examiner 
concluded that there was no physical basis for most of his 
complaints.

VA treatment records, dating from May to July 1998, show that 
the veteran complained of epilepsy in May 1998 and indicated 
that he was not taking anticonvulsants at that time.  He was 
assessed with obstructive sleep apnea and epilepsy.  

An October 1998 letter, from the lead file clerk from the VA 
Medical Center in St. Louis, Missouri, documents the attempts 
made by herself and personnel at the National Archives and 
Records Center to secure medical records for the veteran 
dating from 1961 to 1967.  The veteran's treatment records 
were not located and the clerk indicated that those records 
might have been misplaced.  However, it should be noted that 
the veteran's period of active service ended in 1961.  It is 
unclear what records were being sought.

During his initial medical evaluation with George R. 
Schoedinger, III, M.D. in August 1998, the veteran gave a 
history of an inservice neck injury and an earlier back 
injury.  At that time he complained only of neck pain with 
associated weakness and decreased sensation in both upper 
extremities.  He denied chronic joint dysfunction in any 
other area.  He also denied any seizure disorder, loss of 
consciousness, acute or chronic memory loss, paralysis or 
sensory loss except as related to his upper extremities.  The 
examiner noted that the veteran's history of how his symptoms 
developed and opined that his current complaints were 
attributable to aggravated degenerative cervical disc disease 
and arthritis.  Dr. Schoedinger, in a September 1998 follow-
up letter, opined that in all likelihood, the veteran's 
cervical spine symptoms began as a result of his inservice 
injury and were aggravated by his work at the U.S. Postal 
Service.  

In a March 1999 statement, Dr. Naseer opined that the 
veteran's neck symptomatology was related to the old neck 
injury he sustained inservice in 1959 and that his 
intermittent chronic discomfort was an ongoing process.

Analysis

The veteran contends that he currently suffers from a 
concussion, seizure disorder and back condition as a result 
of his inservice injury.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Although the veteran believes he is currently diagnosed with 
a concussion and back condition, he has not provided any 
actual medical diagnoses.  Service connection is not in order 
in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992). 

Despite the solitary abnormal EEG indicated in the September 
1974 treatment record, the April 1980 notation that the 
veteran was taking Dilantin and several treatment records 
giving a history of seizure disorder, the most recent medical 
evidence does not show any current seizure disorder.  
Moreover, presuming without conceding that the veteran does 
have a current seizure disorder, he has failed to provide 
competent medical evidence of a nexus between any current 
seizure disorder and his service or any incident therein; an 
essential element to his claim.  In this regard, as noted 
although several treatment records record the veteran's 
history of a seizure disorder, evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for a concussion, seizure disorder and back 
condition.

With regard to the veteran's claim of entitlement to service 
connection for a neck condition, the Board finds that he has 
submitted evidence of a plausible claim.  In this respect, 
the evidence shows that the veteran has current cervical 
spine diagnoses, as well as inservice medical documentation 
of a neck injury and subsequent complaints and medical 
evidence of a nexus or causal relationship between the 
inservice incurrence of the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).



ORDER

Service connection for concussion, seizure disorder and back 
condition is denied.

The claim for service connection for a neck condition is 
well-grounded.


REMAND

As noted previously, the veteran has submitted several 
opinions from private physicians, linking his current 
cervical spine disability to his inservice injury.  Some of 
these physicians indicate that they have reviewed his medical 
records.  Moreover, VA physicians have also noted the 
veteran's inservice history and current diagnosis.  The Board 
finds that the veteran's claim is therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) and that VA has a 
duty to assist the veteran in this claim.  However, it is 
apparent that an October 1995 VA examiner based his 
conclusions exclusively on the veteran's history and the 
October 1996 VA orthopedic examiner noted that the veteran's 
claims file was not available.  In light of the foregoing, 
the Board finds that the veteran should undergo a VA 
orthopedic examination, to include an opinion as to whether 
the veteran's current cervical spine disability is 
attributable to his inservice injury.

In an October 1995 VA psychiatric examination report, it was 
noted that the veteran's claims file was reviewed, including 
an August 1995 U.S. Department of Labor summary pertaining to 
the his cervical spine disability.  This summary is not 
currently of record.  Moreover, a June 1996 VA progress note 
indicates that the veteran had filed a workman's compensation 
claim.  The medical evidence associated with that injury and 
documentation of the workman's compensation claim have not 
been associated with the claims folder.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  The RO should also obtain 
complete clinical records and examination 
reports pertaining to his Workman's Comp 
claim in 1996.  The veteran should assist 
in this matter by identifying sources of 
examinations/treatment, and providing any 
necessary releases.

2.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in St. Louis, Missouri, dated from 
July 1998 to the present.

3.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedist to determine the nature and 
etiology of any cervical spine 
disability.  The examiner should state 
whether it is as likely as not that any 
such disability is attributable to the 
veteran's inservice injury and diagnosed 
mild cervical strain.  All indicated 
tests or studies should be performed.  
The claims file must be made available to 
and reviewed by the orthopedist prior to 
the examination, who is requested to 
indicate whether s/he has reviewed the 
file.  The rationale for all opinions 
expressed should be explained.  Prior to 
the examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  Then, after undertaking any other 
necessary development, the RO should 
readjudicate the veteran's claim for 
service connection for a neck condition.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







